Citation Nr: 9921378	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee strain with minimal traumatic arthritis.

2.  Entitlement to an evaluation in excess of the initially 
assigned 20 percent for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1965.  
His appeal ensues from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which continued the 10 percent 
evaluation assigned the veteran's left knee disability, granted 
the veteran service connection and a 10 percent evaluation for 
mechanical low back pain, effective from March 24, 1997, and 
denied service connection for a right knee disability.  By rating 
decision dated December 1998, the RO increased the evaluation 
assigned the veteran's back disability to 20 percent, effective 
from March 24, 1997, and granted the veteran service connection 
for a right knee disability.  Due to the latter action, the 
veteran's right knee claim is no longer before the Board of 
Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veteran's claims are well grounded, and VA has fulfilled 
its duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for the equitable disposition of 
his claims. 

2.  The veteran's left knee disability has been shown to 
necessitate the use of a brace, but not to cause moderate 
recurrent subluxation or lateral instability.

3.  The veteran has left knee arthritis, instability and motion 
inhibited by pain. 

4.  The veteran's back disability, which is manifested by pain, 
has not been shown to cause severe limitation of motion of the 
lumbar spine.  

5.  The veteran's disability pictures are not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
residuals of a left knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a separate 10 percent evaluation for minimal 
traumatic arthritis with painful motion have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1998).

3.  The criteria for an evaluation in excess of the initially 
assigned 20 percent for mechanical low back pain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5292 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned his left knee 
and back disabilities should be increased to reflect more 
accurately the severity of his symptomatology.  His allegation, 
alone, is sufficient to establish well-grounded claims for higher 
evaluations under 38 U.S.C.A. § 5107(a) (West 1991).  Caffrey v. 
Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  See also Fenderson v. West, 12 
Vet.App. 119 (1999).  The Board is satisfied that VA has 
fulfilled its duty to assist the veteran by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of his claims. 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A.  Left Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which an evaluation is based 
adequately portray the anatomical damage and functional loss with 
respect to all of these elements.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.40, 4.45. 

The RO has evaluated the veteran's left knee disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257.  DC 5257 provides that a 10 percent evaluation is warranted 
for slight recurrent subluxation or lateral instability and a 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.  In 
this case, for the reasons stated below, the Board believes that 
the veteran's left knee strain more nearly approximates the 10 
percent evaluation currently assigned under DC 5257, and that a 
separate 10 percent evaluation is warranted for minimal traumatic 
arthritis of the left knee with painful motion under DC 5003 and 
38 C.F.R. § 4.59.  

VA outpatient treatment records show that the veteran has been 
seen for left knee complaints since 1996.  During visits 
scheduled from 1996 to 1998, VA physicians noted that the veteran 
had the following objective left knee symptoms: crepitus, pain, 
tenderness and limitation of motion secondary to pain.  According 
to a history reported by the veteran during a July 1997 VA 
examination, his left knee symptoms have necessitated the use of 
a brace since May 1997.  However, during this examination and the 
aforementioned outpatient visits, physicians consistently noted 
that there was no instability, laxity, swelling or deformity of 
the veteran's left knee.  Inasmuch as there is no evidence that 
the veteran's left knee causes subluxation or instability, an 
evaluation in excess of 10 percent cannot be assigned under DC 
5257.  In addition, an evaluation in excess of 10 percent cannot 
be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet.App. 202, 204-205 (1995), because DC 
5257 is not predicated on loss of range of motion.  See Johnson 
v. Brown, 9 Vet.App. 7, 9 (1996). 

The Office of General Counsel has issued two opinions indicating 
that a veteran who has arthritis and instability of the knee may 
be evaluated separately under Diagnostic Codes 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 (July 
1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  
Additional disability is shown when a veteran meets the criteria 
for an evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 degrees, 
or when there is painful motion such that it adds to the actual 
limitation of motion shown under DC 5260 or DC 5261.  9-98 at 1-
4.  A separate evaluation may also be granted under DC 5003 and 
38 C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain.  9-98 at 4; see also 
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).  In this 
case, a separate evaluation is warranted based on a showing of 
arthritis, instability and motion inhibited by pain.  VA 
outpatient treatment records and the July 1997 report of VA 
examination confirm that the veteran has arthritis of the left 
knee.  In addition, and despite the fact that physicians have 
consistently noted that the veteran's left knee is stable, the 
Board believes the veteran's use of a knee brace is indicative of 
left knee instability.  Finally, although the record contains no 
evidence that the veteran has limitation of flexion to 60 degrees 
or limitation of extension to 5 degrees, the July 1997 VA 
examination report shows some left knee limitation of motion 
secondary to pain.  Accordingly, a separate evaluation for 
arthritis is warranted under DC 5003 and 38 C.F.R. § 4.59.  

The veteran is not entitled to an evaluation in excess of 10 
percent pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet.App. at 206, however, because there is no evidence that his 
left knee pain causes functional loss other than the limitation 
of motion already noted.  According to 1996 to 1998 VA outpatient 
treatment records and the July 1997 report of VA examination, the 
extent of this limitation is well beyond that which is 
contemplated for a 10 percent evaluation.

B.  Back

The RO granted the veteran service connection for mechanical low 
back pain in September 1997.  The RO initially assigned an 
evaluation of 10 percent for this disability, effective from 
March 24, 1997, but in December 1998, it increased the evaluation 
to 20 percent, effective the same date.  

The veteran's back disability is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, DC 5292.  DC 5292 provides 
that a 20 percent evaluation is warranted for moderate limitation 
of motion of the lumbar spine, and a 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar spine.  
In this case, the veteran has undergone range of motion testing 
of the lumbar spine only once, during a VA examination in July 
1997.  At that time, he was shown to have full range of lateral 
flexion and rotation, forward flexion to 75 degrees, and backward 
extension to 20 degrees.  In light of the veteran's ability to 
move his back fully in at least two directions, and in the 
absence of an opinion characterizing the veteran's limitation of 
forward flexion and backward extension as severe, the Board finds 
that the criteria for a 40 percent evaluation under DC 5292 have 
not been met.  Clearly, under DC 5292, the veteran's back 
disability picture more nearly approximates the 20 percent 
evaluation currently assigned.

The veteran is not entitled to a higher evaluation pursuant to 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet.App. at 206, or under DC 
5289 or DC 5295.  A VA examiner has objectively confirmed that 
the veteran's alleged back pain exists; however, there is no 
evidence that this pain causes functional loss other than the 
limitation of motion already noted.  There also is no evidence 
that the veteran has ankylosis of the lumbar spine or that his 
mechanical back pain results from a severe lumbosacral strain.  

The veteran has failed to submit evidence satisfying criteria for 
an increased evaluation for his back disability.  The Board 
recognizes that the rating schedule is designed to accommodate 
changes in condition, and that the veteran may be awarded an 
increased evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds that the 20 percent evaluation currently assigned the 
veteran's service-connected back disability is appropriate.

C.  Conclusion

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4, whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disorder.  See Schafrath v. 
Derwinski, 1 Vet.App. 589, 592 (1991).  The veteran has asserted, 
but the evidence does not show, that his left knee disability or 
back disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  He has 
submitted a letter from his employer indicating that, due to his 
leg problems, he is unable to work more than three days as a 
bartender.  Although this letter confirms that one of the 
veteran's legs (specific leg not noted) hinders his ability to 
work, it does not show that it markedly interferes with his 
employability (beyond that contemplated by the assigned 
evaluations).  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

An evaluation in excess of 10 percent for residuals of a left 
knee strain is denied.

A separate 10 percent evaluation for minimal traumatic arthritis 
of the left knee is granted.

An evaluation in excess of the initially assigned 20 percent for 
mechanical low back pain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

